Citation Nr: 0024179	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  93-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1964.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1989 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
benefit sought.  The veteran filed a timely appeal, and the 
Board initially remanded the case back to the RO for 
additional development in November 1994.  By a June 1998 
decision, the Board denied the veteran's claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2000 Order pursuant to the Secretary's own motion, 
the Court partially vacated the Board's June 1998 decision, 
and after finding the veteran's claim for service connection 
for residuals of a back injury to be well grounded, remanded 
the matter back to the Board in order that additional records 
specified by the veteran might be obtained.  In this regard, 
the Board observes that the Court found that an additional 
claim for service connection for residuals of a head injury 
was not well grounded, and affirmed that portion of the 
Board's decision denying service connection for residuals of 
a head injury.  


REMAND

In the motion to remand the case back to the Board, the VA 
General Counsel noted that the veteran had undergone a VA 
rating examination in October 1995.  It was determined that 
an addendum to that examination dated in March 1996 contained 
sufficient medical evidence of a nexus between the diagnosed 
back disorder and the veteran's active service to establish a 
well-grounded claim for service connection for a back 
disability.  The General Counsel also determined that the VA 
had not sought to obtain specified treatment records from 
Elmendorf Air Force Base in Alaska and from Valley Forge U.S. 
Army Hospital (USAH) in Pennsylvania.  Therefore, the General 
Counsel determined that the RO's failure to seek to obtain 
those records constituted a breach of the VA's duty to assist 
the veteran in developing evidence in a case in which a well-
grounded claim was presented.  See generally 38 U.S.C.A. 
§ 5107(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should seek to obtain and 
associate with the claims file any 
treatment records from Elmendorf Air 
Force Base in Alaska and from the Valley 
Forge USAH in Pennsylvania pertaining to 
treatment for a back injury allegedly 
sustained during the veteran's active 
service.  In addition, the RO should 
review the claims file, and identify any 
additional health care providers named by 
the veteran who rendered treatment for 
any back disability, and from whom 
treatment records have not previously 
been sought.  If any such additional 
health care providers are identified, the 
RO should undertake all necessary action 
to obtain those treatment records and 
associate them with the veteran's claims 
file.  If such records are unavailable or 
do not exist, the RO should so indicate.  
The RO is advised that it is not 
necessary to obtain duplicate copies of 
treatment records already of record.  

2.  The RO should review any additional 
treatment records received pertaining to 
the veteran's claimed back injury, and 
determine if such records show that the 
veteran sustained a back injury in 
service.  If the records show that the 
veteran sustained a back injury in 
service, he should be scheduled to 
undergo a VA rating examination in order 
to determine the nature and etiology of 
any currently diagnosed back disability, 
and to determine whether any currently 
diagnosed back disability was incurred as 
a result of any back injury sustained in 
service.  The veteran's claims folder 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  After a review of the 
medical evidence contained within the 
claims file, particularly the report of 
the October 1995 rating examination and 
the March 1996 addendum, the examiner is 
requested to offer an opinion as to 
whether any currently diagnosed back 
disability was related to or consistent 
with an in-service back injury.  The 
examiner is requested to include a full 
rationale for all opinions expressed in 
the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should again adjudicate the claim, 
taking into account all relevant medical 
evidence and all relevant statutes and 
regulations.  If the action taken is 
adverse to the veteran, he and his 
representative should be provided with a 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for additional 
review.  

The purpose of this REMAND is to comply with the Order of the 
Court.  The veteran is also informed that he may submit 
additional evidence with respect to the above-discussed 
issue.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




